Citation Nr: 0518512	
Decision Date: 07/07/05    Archive Date: 07/14/05

DOCKET NO.  99-08 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to an effective date earlier than March 25, 1996, 
for a compensable rating for the service-connected residuals 
of a fracture of the styloid process of the right radius.


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from August 1950 to June 
1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) New York, New York, 
Regional Office (RO), which granted an effective date of June 
10, 1954, for a grant of service connection for residuals of 
a fracture of the styloid process of the right radius.  In 
that rating decision, the RO also denied entitlement to an 
effective date earlier than March 25, 1996, for a compensable 
rating for the service-connected residuals of a fracture of 
the styloid process of the right radius.  The veteran 
appealed to the Board this denial of an earlier effective 
date.

The Board remanded the issue of entitlement to an effective 
date earlier than March 25, 1996, for a compensable rating 
for the service-connected residuals of a fracture of the 
styloid process of the right radius in September 2004 for 
additional development.  Having received the case back from 
the agency of original jurisdiction (AOJ), the Board has 
determined that, regrettably, it is necessary to remand the 
case once again to the RO via the Appeals Management Center 
(AMC), in Washington, DC, to ensure due process.  VA will 
notify the veteran if further action is required on his part.


REMAND

In the September 2004 remand, the Board pointed out that the 
veteran had not yet received notification in regards to his 
claim for an earlier effective date for the assignment of a 
compensable rating for his service-connected residuals of a 
fracture of the styloid process of the right radius.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Accordingly, 
the Board instructed the RO/AMC therein to send to the 
veteran a notification letter in compliance with the 
provisions of the Veterans Claims Assistance Act of 2000 (the 
VCAA), as specifically set forth in 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).

In Pelegrini v. Principi (Pelegrini II ), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that, under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  The Court also held that VA must 
request that the claimant provide any evidence in his 
possession that pertains to the claim.  Id.  This "fourth 
element" comes from the language of 38 C.F.R. § 3.159(b)(1).  

As requested, a VCAA letter was sent to the veteran in 
November 2004.  That letter listed the correct issue on 
appeal, advised the veteran of the divisions of 
responsibility between him and VA to secure evidence 
pertinent to his appeal, and asked him to send to VA any 
evidence in his possession pertaining to his claim.  The 
letter clearly satisfied notification criteria/elements 
numbers 2 through 4.

Unfortunately, the November 2004 VCAA letter did not satisfy 
the first notification criterion of notifying the claimant of 
the evidence and information that is necessary to 
substantiate his claim, which in this case is a claim for an 
earlier effective date.  The letter misinformed the veteran 
by telling him, in essence, that the evidence that was needed 
to support his claim would be evidence showing that he 
sustained an injury or disease during service, that he 
currently had a physical or mental disability, and that there 
was a nexus between his current disability and an injury or 
disease incurred in service.  The letter further advised the 
veteran that some veterans who have "certain kinds of 
service/disease combinations may qualify for an automatic 
presumption of service connection."

Clearly, the veteran was essentially provided notification in 
November 2004 as to what is needed to substantiate a claim 
for service connection.  He is, however, already service-
connected for his right wrist disability (back to the day 
after his separation from active military service in June 
1954) and what he is seeking now on appeal is an effective 
date earlier than March 25, 1996, for a compensable rating 
for his service-connected disability.  Insofar as the VCAA 
letter did not comply with notification element number one, 
the VCAA notification issued to the veteran in this case is 
inadequate.

The Board is fully aware that the VCAA attachments currently 
made available online by the Compensation and Pension 
Service, Veterans Benefits Administration, for use by the 
AOJs do not include notice specifically addressing claims 
involving earlier effective dates.  Nevertheless, the Board 
is of the opinion that in a case such as the present one, 
where the facts are so specific and the procedural history is 
so convoluted, appropriate notification under the VCAA would 
require VA to issue a notification letter that better suits 
the facts of the case and tells the veteran exactly what is 
needed in order to have a substantially complete application.  
Otherwise, VA would most likely not be in a position to find, 
in good conscience, that due process has been served.

Because the notification sent to the veteran in November 2004 
is inadequate, as explained earlier, the Board necessarily 
finds that the AOJ did not fully comply with the instructions 
issued by the Board in September 2004, and that another 
remand is necessary at this time, to ensure due process.  See 
Stegall v. West, 11 Vet. App. 268, 270-71 (1998) (holding 
that "where . . . the remand orders of the Board . . . are 
not complied with, the Board itself errs in failing to insure 
compliance).

In view of the above, this appeal is remanded to the RO, via 
the AMC, for the following:

1.  Send the veteran another VCAA letter 
specifically notifying him that, in order 
for his claim for an effective date 
earlier than March 25, 1996, for a 
compensable rating for his service-
connected residuals of a fracture of the 
styloid process of the right radius to be 
substantially complete, the record needs 
to demonstrate that entitlement to a 
compensable rating for that disability 
arose prior to the currently assigned 
effective date of March 25, 1996.  

Because the veteran filed his original 
claim for service connection within a 
year from his separation from active 
military service in 1954, an effective 
date as early as the day after separation 
could potentially be assigned for the 
grant of a compensable rating, but only 
if it were shown that entitlement to that 
benefit had actually arisen at that time.  
38 C.F.R. § 3.400(b)(2).

2.  Once the above development has been 
completed, the RO/AMC should process the 
claim in accordance with established 
appellate procedures and thereafter 
return the file to the Board if otherwise 
in order.

The veteran is hereby reminded that he has the right to 
submit additional evidence and argument on the matter that 
the Board has remanded to the RO via the AMC.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	Mark D. Hindin
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


